t c memo united_states tax_court deelda l watson petitioner v commissioner of internal revenue respondent docket no filed date peter j ressler for petitioner james h harris jr for respondent memorandum findings_of_fact and opinion halpern judge respondent has determined additions to tax arising from disallowed partnership losses relating to a partnership in which petitioner and her deceased husband invested in the additions to tax are for petitioner’s and taxable calendar years and are as follows additions to tax sec_6653 sec_6653 dollar_figure dollar_figure to be determined1 to be determined2 year fifty percent of the statutory interest due on the dollar_figure underpayment_of_tax for fifty percent of the statutory interest due on the dollar_figure underpayment_of_tax for all section references are to the internal_revenue_code in effect for the years in issue we must decide whether negligence caused any of petitioner’s and underpayments in tax thereby rendering petitioner subject_to the sec_6653 and additions to tax petitioner bears the burden_of_proof findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time she filed the petition petitioner resided in pennsylvania the investment in petitioner and her husband u s army colonel dwayne c watson colonel watson together the watsons invested in contra costa jojoba research partners ccjrp the watsons had been investing for years and had at least dollar_figure invested in mutual funds and various real_estate oil_and_gas the parties have so stipulated although stipulated documents relating to the watsons’ investment all refer to contra costa jojoba research limited_partnership we assume that the two descriptions are to the same partnership and will refer to that partnership as ccjrp in accordance with the parties’ stipulation of the watsons’ investment leasing and cable television ventures in colonel watson was teaching at the u s army war college in carlisle pennsylvania and petitioner had a small_business for decorative painting paul e vallely major general vallely2 was a student of colonel watson’s at the war college he was also the general_partner of ccjrp major general vallely and colonel watson discussed ccjrp one day at the watsons’ home after about an hour reviewing documents colonel watson decided to invest in ccjrp and both he and petitioner signed the necessary documents for dollar_figure cash and a promissory note for dollar_figure the watsons purchased a 857-percent limited_partnership_interest in evaluating the potential risks and rewards of ccjrp colonel watson relied exclusively on major general vallely for advice neither colonel watson nor petitioner made any independent investigation of ccjrp among the documents that petitioners signed that day were a promissory note an offeree questionnaire a subscription agreement and a limited guaranty agreement the subscription agreement represents that the subscriber has received a copy of a private_placement memorandum with respect to ccjrp and ccjrp’s agreement of limited_partnership ccjrp agreement the private_placement memorandum claims among other things that the investment has significant first year tax deductions of approximately with subsequent year tax apparently paul e vallely retired from the u s army as a major general in see mcconnell v commissioner tcmemo_2008_167 n deductions the ccjrp agreement including attachments a research_and_development agreement and a license agreement consists of single-spaced pages for and the watsons filed joint federal_income_tax returns h_r block prepared the watsons’ federal_income_tax return steven clever mr clever a certified_public_accountant prepared the watsons’ federal_income_tax return with respect to ccjrp the watsons gave h_r block and mr clever only the relevant schedules k-1 partner’s share of income credits deductions etc the watsons claimed losses from ccjrp of dollar_figure and dollar_figure on their federal_income_tax returns for and respectively the underpayments of tax on date respondent mailed to ccjrp’s tax_matters_partner notices of final_partnership_administrative_adjustment for ccjrp’s and tax years that disallowed certain losses claimed by ccjrp on date in response to those notices ccjrp’s tax_matters_partner filed a petition in this court for review of the adjustments in a case styled contra costa jojoba research partners charles b toepfer tax_matters_partner v commissioner docket no contra costa on date the parties to contra costa filed a stipulation to be bound by the court’s findings and decisions in utah jojoba i research v commissioner docket no utah jojoba i we sustained the commissioner’s disallowance of claimed losses in utah jojoba i research v commissioner tcmemo_1998_6 and entered a decision on date which became final on date on the basis of the stipulation to be bound and following protracted efforts to find ccjrp’s tax_matters_partner the court entered decision in contra costa on date notices of deficiency and petition respondent issued to petitioner notices of deficiency dated date for both and which informed petitioner that the losses of dollar_figure and dollar_figure that she and her husband had claimed for and had been disallowed in accordance with the agreement of the parties in contra costa and determined the additions to tax here in issue in response to the notices petitioner filed the petition i sec_6653 opinion sec_6653 imposes an addition_to_tax equal to percent of the underpayment_of_tax if any part of any underpayment is due to negligence or intentional disregard of rules or regulations sec_6653 imposes a further addition_to_tax equal to percent of the interest due on the portion of the underpayment attributable to negligence or intentional disregard negligence is lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 105_tc_126 santa monica pictures l l c v commissioner tcmemo_2005_104 in cases involving deductions resulting from a taxpayer’s investments courts generally look both to the reasonableness of the underlying investment and to the taxpayer’s position taken on the return in evaluating whether the taxpayer was negligent e g mcdonough v commissioner tcmemo_2007_ in 299_f3d_221 3d cir affg 115_tc_43 the court_of_appeals said when a taxpayer is presented with what would appear to be a fabulous opportunity to avoid tax obligations he should recognize that he proceeds at his own peril that is a taxpayer must make a proper investigation or exercise due diligence to verify the tax legitimacy of such an investment id pincite ii arguments of the parties petitioner argues that the negligence additions are inappropriate because she and her husband were moderate-income investors who invested to make a profit rather than to obtain tax benefits and who relied in good_faith on investment advisers and tax professionals respondent counters that the negligence additions are appropriate because petitioner and her husband were experienced investors who had a duty to investigate ccjrp because of the obviously suspect tax benefits moreover the watsons consulted only with the promoter of ccjrp before making the investment and provided insufficient facts to their return preparers to claim reliance on their tax expertise iii discussion this is one of a series of cases involving additions to tax for negligence associated with investments in ccjrp e g heller v commissioner tcmemo_2008_232 mcconnell v commissioner tcmemo_2008_167 ghose v commissioner tcmemo_2008_80 in heller we said the following about ccjrp ccjrp’s underlying activity lacked legitimacy as we decided in utah jojoba i see utah jojoba i research v commissioner supra w e hold that utah i was not actively involved in a trade_or_business and also lacked a realistic prospect of entering a trade_or_business see also welch v commissioner tcmemo_2002_39 because ccjrp and the jojoba partnership at issue in utah jojoba i are essentially identical we need not rehash in detail the license agreement and the research_and_development r d agreement entered into between ccjrp and u s agri research development corp the same entity with which the partnership at issue in utah jojoba i entered into a license agreement and an r d agreement suffice it to say that the r d agreement was designed and entered into solely to provide a mechanism to disguise the capital contributions of the limited partners as currently deductible expenditures and thus reduce the cost of their participation in the farming venture utah jojoba i research v commissioner supra as the court has stated in a number of other cases involving nearly identical jojoba partnerships first the principal flaw in the structure of blythe ii another jojoba r d partnership subject_to a stipulation to be bound by the outcome in utah jojoba i was evident from the face of the very documents included in the offering a reading of the r d agreement and licensing agreement both of which were included as part of the offering plainly shows that the licensing agreement canceled or rendered ineffective the r d agreement because of the concurrent execution of the two documents thus the partnership was never engaged either directly or indirectly in the conduct of any research or experimentation rather the partnership was merely a passive investor seeking royalty returns pursuant to the licensing agreement any experienced attorney capable of reading and understanding the subject documents should have understood the legal ramifications of the licensing agreement canceling out the r d agreement however petitioners never consulted an attorney in connection with this investment nor does it appear that they carefully scrutinized the offering themselves christensen v commissioner tcmemo_2001_185 see finazzo v commissioner tcmemo_2002_56 serfustini v commissioner tcmemo_2001_183 carmena v commissioner tcmemo_2001_177 nilsen v commissioner tcmemo_2001_163 the foregoing analysis leads to the conclusion that an investment in ccjrp was not a reasonable investment from an income_tax perspective petitioner argues however that she and her husband did not invest in ccjrp for income_tax benefits she testified that colonel watson never mentioned to her any_tax breaks associated with the investment and she argues here the record clearly establishes that petitioner and colonel watson entered into ccjrp for the purposes of making money rather than to obtain tax breaks even were we to accept that no purpose of the watsons’ in investing in ccjrp was to obtain tax breaks which we do not the tax benefits associated with an investment in ccjrp were prominently announced in the private_placement memorandum that we assume colonel watson received from major general vallely the private_placement memorandum represents that an investment in ccjrp yields first- year tax deductions of approximately percent and subsequent tax_year deductions even if colonel watson were indifferent to the approximately 2½-to-1 tax writeoff that he would claim for and the deductions he would claim for subsequent years he was on notice that a generous tax_benefit accompanied an investment in ccjrp the watsons were sufficiently experienced investors that the generous tax benefits accompanying an investment in ccjrp should have raised a red flag see ghose v commissioner supra the deduction of such a large loss in proportion to petitioners’ investment claimed so close to when that investment was made should have raised a red flag to petitioners regarding the propriety of deductions for losses related to their investment in ccjrp christensen v commissioner tcmemo_2001_185 rejecting argument that investment motivated solely by the potential to earn a profit immunized taxpayers from obligation to understand tax consequences of investment a reasonable and ordinarily prudent person would have seen that red flag and would have made a proper investigation or would have exercised due diligence to verify the tax legitimacy of the advertised tax benefits see neonatology associates p a v commissioner supra petitioner apparently agrees that that was the proper course of action because she claims that she and her husband relied on investment advisers and tax professionals reasonable reliance on professional advice may serve as a defense to additions to tax for negligence see 469_us_241 in evaluating the potential risks and rewards of ccjrp colonel watson relied exclusively on major general vallely for advice nevertheless petitioner has failed to show that major general vallely had any demonstrated tax expertise moreover she testified that major general vallely was the man selling the investment in ccjrp to her and colonel watson a reasonable and ordinarily prudent person would not rely exclusively on the promoter of such an obviously tax- risky and complex investment see 94_tc_637 the failure of petitioners to look beyond the promotional materials supplied by the salespeople or to consult independent advisers on so complex a matter as the proposed investments in the barbados partnerships is unreasonable and is not in keeping with the standard of the ordinarily prudent person affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir mcconnell v commissioner tcmemo_2008_167 rejecting reliance on major general vallely’s advice as a defense to negligence additions relating to an investment in ccjrp the watsons’ apparent blind faith in major general vallely constitutes a failure to exercise due care before investing in ccjrp finally petitioner argues that she and colonel watson relied on professional tax_return_preparers to prepare their and returns the fact that professional tax_return_preparers prepared those returns is insufficient to shield them from liability for the negligence additions in question in all likelihood the watsons’ tax_return_preparers merely transferred the losses from the schedules k-1 provided by ccjrp onto the watsons’ returns there is no evidence that suggests otherwise petitioner has failed in her defense to the sec_6653 and additions to tax determined by respondent iv conclusion on the premises stated decision will be entered for respondent
